Citation Nr: 1232771	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  The RO in Louisville maintains jurisdiction over the Veteran's claims file.

In an April 2008 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, he withdrew his request for a Board hearing in a written statement dated in September 2011.  Therefore, the Board considers the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704 (2011).  

As a final introductory matter, the Board observes that, in April 2008, the Veteran perfected an appeal of the RO's May 2007 denial of service connection for an ulcer disability.  However, in a subsequent rating decision dated in December 2011, the RO granted service connection for gastroesophageal disease, also claimed as ulcers and a stomach condition.  Significantly, the Veteran has not disagreed with either the rating or the effective date assigned for that disability.  Accordingly, the Board considers the Veteran's ulcer claim to be resolved and no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of 'downstream' issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran, in written statements, contends that he is entitled to service connection for a back disorder.  Specifically, the Veteran contends that his current low back disorder is related to a back injury sustained during a car accident in service.  In support of his claim, the Veteran submitted a lay statement from a fellow veteran indicating that he was involved in the same car accident as the Veteran in service and further, that the Veteran had his military occupational specialty changed in service due to back pain and a stomach ulcer.  Similarly, the Veteran's sister submitted a lay statement attesting to her knowledge of the Veteran's back problems in service.

Service treatment records show a complaint of pain in the right back in the area of the spine sometime around October 1971.  In January 1973, he complained of a stiff neck radiating to the back with no history of trauma.  He was treated with aspirin.  Thereafter, in May 1973, the Veteran complained of middle back discomfort following an automobile accident a few months prior.  There was no obvious rigidness on examination, and the examiner assessed possible bruising of the soft tissue of the musculoskeletal area.  Later the same month, it was noted that the Veteran had a long history of gastric pains, rule out ulcers, and that he experienced some back pain with the gastric pain.  However, separation examination in July 1973 was negative for complaints or clinical findings relating to the back.

Post service medical records show that the Veteran began receiving treatment as early as January 1995 for low back pain.  At that time, he presented with a long history of neck and low back problems that initially began with a work-related neck injury in 1982 for which the Veteran underwent cervical fusion.  Then, in November 1992, the Veteran reinjured himself while lifting.  Parenthetically, medical records show the Veteran to have a post service occupational history as a warehouse lifter.  In March 1995, a myelogram showed evidence of a disc bulging at L5-S1, greater on the left side.  Thereafter, VA medical records dated in August 1995 note the Veteran to be status post cervical spine fusion in 1982 and lumbar injury in 1991.  During a September 1995 VA examination, it was noted that the Veteran had multiple back injuries from lifting.  Thereafter, in August 1996, it was noted that the Veteran had severe low back pain for six or seven years after he fell off of a flatbed trailer and injured his low back and cervical spine.  X-rays of the lumbar spine in August 1996 were negative.  Nevertheless, a March 1997 private medical record notes a six-year history of degenerative arthritis in the lumbar spine.  Subsequent VA medical records dated through April 2011 show periodic complaints related to the low back and a diagnosis of degenerative joint disease of the lumbar spine.

The Veteran was afforded a VA examination in November 2011 to determine the nature and etiology of his low back disorder.  The Veteran reported that he was in a motor vehicle accident in service in 1972, which resulted in back pain that continued until he left service in 1973.  He reportedly sought medical care from 1974 to 1975, and again in 1982.  Then, in 1992, he started seeing a doctor continuously for his back problems. 

The examiner noted a past diagnosis of degenerative joint disease of the thoracolumbar spine in 2005, and further indicated that arthritis was confirmed by x-ray evidence.  The September 2011 examination report also noted the findings of a March 2010 MRI, which showed multilevel degenerative disease of the lumbar spine, most severe at L5-S1 level.

Based on the foregoing examination of the Veteran and a review of the claims file, the November 2011 VA examiner diagnosed degenerative joint disease.  The examiner determined that it is less likely as not that the Veteran's degenerative joint disease was caused by or a result of the motor vehicle accident in service.  In support of that opinion, the examiner noted that, while service treatment records show a complaint of back pain in May 1973, months after the motor vehicle accident, there is no evidence of chronic sequelae related to that.  Furthermore, the examiner noted that the first documented evidence of mild degenerative joint disease was in 2001.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board recognizes that the November 2011 VA examiner has provided a negative nexus opinion that was based on an examination of the Veteran, a review of the claims file, and supported by some rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Nevertheless, that examiner failed to address pertinent evidence of record, including evidence of low back problems as early as January 1995.  In this regard, the examiner did not discuss the evidence of an intercurrent low back injury in 1991 or 1992, the objective evidence of a bulging disc in the lumbar spine in 1995, or the March 1997 reference to a six-year history of degenerative arthritis in the lumbar spine.  Such an omission is particularly significant where, as here, the examiner's negative opinion appears to be based on an absence of low back problems prior to 2001.  The examiner specifically noted in the report that private treatment records were not reviewed.  

Accordingly, as the November 2011 VA opinion is not adequately supported by rationale, the Board finds that it is inadequate for rating purposes and may not serve as a stand-alone basis for denying the Veteran's service connection claim.  Thus, the Board finds that additional remand is warranted for a new examination and opinion.  The medical opinion should be based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptoms post service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, if a diagnosis or etiology opinion is not possible without resort to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.

Additionally, it appears that there are a significant number of outstanding records that are potentially relevant to the Veteran's claim.  

First, it appears that there are outstanding medical records from the Veteran's time in service.  In a September 2007 written statement, the Veteran reported that he was seen at the base hospital in service, where he was prescribed pain medications.  However, the service treatment records do not contain any hospital records.  Further, in October 2006 and April 2008 statements, the Veteran reported receiving treatment at a private hospital in Fairfax, South Carolina following the automobile accident to which he attributes his current low back problems.  However, no records from that hospitalization in service have been requested or associated with the claims file.  

Next, there appear to be outstanding post-service private medical records.  The Veteran's Social Security Administration records indicate private treatment of the back from various providers for which no records have been requested or associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his back disability, those records should be obtained on remand.  The Board also observes that in his 1994 SSA disability application, the Veteran reported receipt of workers' compensation, public disability, or black lung benefits which ended November 1993.  As the record otherwise indicates back problems related to a work injury, on remand, the RO/AMC should clarify whether the Veteran received workers' compensation benefits related to his back disability and, if so, obtain those records.

Finally, it appears that VA records may be outstanding.  The earliest VA medical record associated with the claims file is dated in 1999.  However, in an October 2006 statement, the Veteran reported VA treatment since at least as early as 1996.  It also appears that in a July 1994 application for SSA disability benefits, the Veteran reported VA treatment in Houston, Texas as early as 1986.  Additionally, there is a gap in VA treatment records currently associated with the claims file.  Specifically, VA records dated from August 2007 to February 2011 have not been associated with the claims file or the Veteran's Virtual VA record.  Because it appears that there may be outstanding VA medical records dated prior to 1999, and between August 2007 and February 2011 that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again request service treatment records (STRs) pertaining to the Veteran from the National Personnel Records Center (NPRC) and any other appropriate agency. 

Request a complete copy of the clinical records pertaining to the Veteran's reported treatment at the base hospital during active duty.  Records of treatment of the Veteran at Naval Hospital Beaufort and Naval Hospital Camp Lejeune should be requested.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO/AMC should contact the Veteran and request that he submit or authorize the release of record pertaining to private hospitalization in Fairfax, South Carolina, during service from July 1971 to July 1973.

Contact the Veteran and request that he provide an appropriate authorization for the release of employment or other records relating to a back injury during his post service employment as a warehouse lifter, to include records relating to workman's compensation.  

Contact the Veteran and request that he provide information (not already of record) concerning assessment/treatment for his low back since his discharge from service.  With appropriate authorization from the Veteran, request all private treatment records of the Veteran relevant to his claim on appeal that have not been previously obtained, to include medical records from The Spine Institute or Texas Spine Institute; Dr. Howard  Cotler dated from February 1993 to July 1994; St. Joseph's Hospital; the private hospital in Fairfax, South Carolina; Citizen General Hospital from 1982; and records from any other provider identified by the Veteran.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain VA treatment records not already of record and associate them with the record, including VA treatment records dated from 1986 to 1999 from VA medical facilities in Houston and Birmingham, and VA treatment records dated from August 2007 to February 2011.

4.  After the above development is completed, arrange for an appropriate VA examiner to review the Veteran's VA claims file and to perform a VA examination of the Veteran.  The examiner should describe the nature and extent of any low back disorders currently manifested by the Veteran. 

The examiner should also provide an opinion on whether it is at least as likely as not (50 percent or more likelihood) that any current low back disorder manifested by the Veteran is related to his active duty service, to include, but not limited to, a motor vehicle accident and complaints of back pain in October 1971 and May 1973 therein.

The examiner should provide a clear and complete rationale for any opinion reached.  

The examiner must also consider any lay statements of the Veteran as to continuity of symptomatology.  

All findings must be reported in detail and all indicated testing must be accomplished. 

5.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted; and, based on all of the evidence of record, re-adjudicate the issue of entitlement to service connection for a low back disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



